Citation Nr: 9919419	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to March 
1954 and from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for PTSD and found that the dental claim was not well 
grounded.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

4.  The two isolated diagnoses of PTSD were made based on the 
veteran's recitation of facts, and neither his private 
treating physician nor the most recent VA examination 
confirmed a diagnosis of PTSD.  

5.  The veteran is claiming service connection for loss of 
teeth not shown to be other than treatable carious teeth or 
replaceable missing teeth.



CONCLUSIONS OF LAW

1.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The veteran's claim for entitlement to service connection 
for loss of teeth is legally precluded under the law and the 
claim must be denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.149 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to Service Connection for PTSD

In addition to the regulations outlined above, service 
connection for PTSD requires (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed . . . to have been made in accordance with the 
applicable DSM [Diagnostic and Statistical Manual of Mental 
Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Veterans Claims Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Veterans Claims Court has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1998); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

In June 1999, during the pendency of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the Veteran Claims 
Court's holding in the Cohen, supra, case.  In pertinent 
part, section 3.304(f) now provides that, "[s]ervice 
connection for [PTSD] requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32807-32808 (June 18, 1999).

The revised regulation was made effective from the date of 
the Cohen decision, March 7, 1997, and therefore, it must be 
considered in connection with the Board's appellate 
disposition.  Hence, as applied here, the revised version of 
section 3.304(f) liberalizes the standard needed to establish 
a diagnosis of PTSD, from evidence that required a "clear 
diagnosis" of the condition, to the revised criteria that 
only requires medical evidence "diagnosing" the condition.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of psychiatric 
diagnosis or treatment.  The March 1954 (from first period of 
service) and February 1969 (from second period of service) 
separation examination reports demonstrate normal psychiatric 
clinical evaluations.  In addition, there is no indication of 
any inservice history of psychiatric symptomatology.

In February 1997, the veteran filed a claim for PTSD.  In 
support of his claim, he submitted seven outpatient treatment 
medical certificates dated from January 1995 to September 
1995.  In each instance, he was diagnosed with generalized 
anxiety disorder; however, two of the certificates made a 
notation of generalized anxiety disorder and PTSD.  

In an April 1997 VA PTSD examination report, the examiner 
indicated that he had reviewed the claims file in evaluating 
the veteran's claim for PTSD.  He also noted that the veteran 
came to the examination alone.  With respect to medical 
history, the examiner observed that the veteran had two tours 
of active duty and apparently had no complaints regarding his 
immediate pre-military events or training.  Further, it was 
noted that the veteran was in storage ammunition, 
particularly explosives, in Vietnam but he had no complaints 
during that time.  Post service, the veteran had no history 
of any psychiatric hospitalization, had no medical records at 
the VA hospital, but was treated at the Satellite Clinic in 
Mayaguez and had recently seen a psychiatrist.  The examiner 
noted that the veteran had been unable to work since a 1981 
motorcycle accident.  Subjectively, the veteran denied any 
specific complaints of stressors.  He indicated that other 
veteran's visited him at home and that served as therapy for 
him.  Medications included Xanax and Prozac.

Mental status examination revealed that the veteran was well 
developed with a deformity of the left leg and ankylosis 
formation at the knee level.  He was in contact, alert, and 
cooperative.  He expressed freely, relevantly, and 
coherently.  A depressive component was noted.  His 
conversation was well organized, and there were no thought 
disorders detected.  He was oriented and his sensorium was 
clear.  There were no suicidal ruminations and no specific 
complaints or conversation of stressors while in Vietnam.  
His judgment was preserved.  The final diagnoses included 
dysthymia and his GAF was in the 65-70 range.  The examiner 
concluded that there was no evidence in history or mental 
exploration for a PTSD diagnosis.
In a June 1997 letter, the veteran's private treating 
psychiatrist indicated that the veteran had been nervous from 
1967 or 1969, essentially since active duty service.  He 
complained of nervousness, insomnia, and depression, despite 
being on medication.  Medications included Xanax, Prozac, 
Trilafon, and Benadryl.  After a physical examination, a 
generalized anxiety disorder was diagnosed.

Based on the evidence outlined above, the Board finds that 
the medical evidence of record does not adequately establish 
a diagnosis of PTSD, as required by the revised criteria 
under 38 C.F.R. § 3.304(f).  First, the Board has carefully 
reviewed and considered the two outpatient treatment medical 
certificates which diagnosed of PTSD.  Upon review, the Board 
notes that the veteran apparently sought treatment simply for 
the purpose of obtaining prescription refills.  The examining 
physicians on those two occasions essentially remarked that 
the veteran was stable on the medication, had no complaints, 
and was doing well.  There was no attempt at a detailed 
examination, no apparent review of the claims file, and the 
issue of the etiology or basis of PTSD was not addressed.

While the Board may be compelled to presume that the 
diagnoses were made under the appropriate DSM criteria, the 
diagnoses appear to be based only on the history as provided 
by the veteran and not on a mental status examination.  
However, VA is not required to do the same, charged as it is 
with the duty to assess the credibility and weight to be 
given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Further, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  The Board also observes that the outpatient 
treatment medical certificates are dated several years ago, 
in 1995.  Moreover, the medical certificates do not clearly 
relate the adequacy of symptomatology and the sufficiency of 
stressors to a diagnosis of PTSD.

Furthermore, in a more recent VA examination, undertaken 
specifically to address the veteran's PTSD claim, the 
examiner reviewed the claims file, examined the veteran, and 
determined that the appropriate diagnosis was dysthymia.  
According to the examiner, there was no medical history or 
current medical evidence which would support a diagnosis of 
PTSD.  This finding is further supported by the veteran's 
private treating psychiatric who concluded that the 
appropriate diagnosis was dysthymia.  In addition, although 
two of the outpatient medical certifications noted a 
diagnosis of PTSD, five did not, rather indicating only that 
the veteran had a generalized anxiety disorder.  Hence, 
although there are PTSD diagnoses of record that are 
sufficient to well ground this case, based on the most recent 
VA examination, which had benefit of review of the evidence, 
there is no current diagnosis of PTSD established for 
purposes of an award of service connection under 38 C.F.R. 
§ 3.304(f).  In view thereof, there is no need for the Board 
to reach the second element (verified in-service stressor) or 
third element (causal nexus) of a claim for PTSD.  
Accordingly, this claim is denied.

II.  Entitlement to Service Connection for Loss of Teeth

The Board notes that there is no basis under the applicable 
laws and regulations for a grant of service connection for 
missing teeth, other than that due to loss of substance of 
the body of the maxilla or mandible without loss of 
continuity.  See 38 C.F.R. § 4.150 (1998).  In fact, the 
regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be service-connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment under the provisions of 
§§ 17.120 or 17.123.  See 38 C.F.R. § 4.149 (1998).

Service medical records reveal that the veteran received 
dental treatment from 1966 through March 1969 for dental 
disease, including adjustment and repair of a dental 
prosthesis.  There was no evidence of dental trauma.  By 
dental rating decision dated in August 1969, service 
connection was established for teeth numbers 3, 7, 8, 9, 10, 
and 12, and he was furnished one-time outpatient dental 
services by a private dentist.  In June 1971, he filed a 
claim for additional outpatient dental treatment, which was 
denied by Board decision dated in August 1972 on the basis 
that the veteran had received his one-time completion basis 
for the dental disability identified subsequent to his 
Vietnam Era service.
In February 1997, the veteran filed a claim for loss of teeth 
due to an injury to the mouth in service.  He maintained that 
he was involved in an automobile accident in service 
resulting in damages to his mouth and loss of teeth.  He 
submitted duplicate copies of his service dental records in 
support of his claim.

While the Board acknowledges the veteran's contentions, the 
legal criteria governing entitlement to dental benefits is 
clear and specific, and the Board is bound by them.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  As noted above, 
regulations regarding dental benefits prohibit an award for, 
among other things, treatable carious teeth and replaceable 
missing teeth.  For purposes of the current appeal, and with 
the application of the relevant legal criteria regarding 
dental eligibility, the Board finds that there is no legal 
basis for payment of compensation for missing teeth, absent 
the circumstances noted above.  Specifically, there is no 
evidence that the veteran actually sustained mouth trauma in 
service and there is no indication in the record that the 
teeth in question are not replaceable.  

Further, there is no evidence that the dental condition 
claimed by the veteran is service-connected or was the result 
of trauma, that he served after September 30, 1981, or was a 
prisoner of war, that it was an aggravation of a service-
connected disorder, that he is entitled to a 100 percent 
disability, or that dental treatment is part of 
rehabilitative services.  See 38 C.F.R. § 17.161 (1998); Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  As the veteran is 
seeking compensation for teeth that are either treatable or 
replaceable and he does not fit into any of the exceptions 
for outpatient dental treatment, there is no legal basis for 
the Board to grant the benefits sought.  As disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for loss of teeth is denied 
on the basis of lack of legal entitlement.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeal

 

